Title: From James Madison to Carlos Martínez de Yrujo, 19 March 1804
From: Madison, James
To: Yrujo, Carlos Martínez de



Sir,
Department of State March 19th. 1804.
Your letters of the 7th. and 17th. inst. complaining of the 11th. Section in an Act of Congress entitled “an Act for laying and Collecting Duties &c[”] have been laid before the President.
On the Subject of the authority given by Congress in this Section to the President to establish a Revenue District comprehending certain Waters, Bays and Inlets connected with the Gulph of Mexico, it will be sufficient to observe:
First, That altho’ the District authorized by the said Section may, when deemed expedient by the President, be extended to places not within the ack[n]owledged limits of the UStates; in case such an extension be within the limits of Louisiana referred to by the 4th. Section to which the 11th. Section is evidently subordinate; yet it may be inferred from the terms of the two Sections taken in context, and is consistent even with the terms “The Bay of Mobille” in the 11th. Section which have been applied to Mobille Waters above as well as below the boundary of the UStates as established by the Treaty with Spain in 1795, that the 11th. Section was not understood by the Legislature as necessarily comprehending places Southward of that boundary. Certain it is that the sole provision authorized by the 11th. Section, which necessarily implies an operative jurisdiction of the UStates; namely, the establishment of Ports and Post Offices, not only may but will be carried into effect within the acknowledged limits of the U States, and will not be extended beyond them, until it shall be rendered expedient by friendly elucidations & adjustments with his Catholic Majesty. Such a provision has in fact been for some time wanted, on that part of the outline of the United States, the only part of the whole outline not heretofore comprehended in some revenue District; and the Want would, doubtless, have been supplied without any annexation whatever of new Territory to the U States.
Secondly, That admitting the Section to embrace by necessary construction, Waters and places Southward of the boundary established between the U States and Spain by their Treaty of 1795, the UStates have acquired by their Treaty of Apl. 30th. 1803. with the French Republic, founded expressly on that of Octr. 1st. 1800 between Spain and the latter a just and legal title to the Province of Louisiana, which as described in the said Treaties is understood to extend Eastwardly to the River Perdido, and consequently to embrace all the Waters and places necessarily embraced by such a construction.
Thirdly, That the distinction between the tenor of the 11th. Section which authorizes the President to establish a District when he shall deem it expedient, and the tenor of the 4th. Section which establishes a District immediately and positively, is a satisfactory proof of the respect meant to be shewn by Congress, in the actual state of things, to whatever titles or relations might be urged by Spain to a part of the authorized District; at the same time that provision was made for an expected consummation of the right of the U States, an event which might take place during the recess of the Legislature, and consequently require the exercise of an authority not otherwise existing: It ought not surely to be presumed that a discretion which may be so exercised by the Chief Magistrate of the UStates as to furnish no just ground of complaint, will be otherwise than justly exercised, and it was the more properly confided to him as the Branch of the Government to which negociations and explanations with other Governments constitutionally belong.
Whatever negotiations or further explanations may be necessary on the present occasion with His Catholic Majesty will be conducted on the part of the UStates through their Diplomatic Agency at Madrid.
The President has been led by His High respect for his Catholic Majesty to charge me with these candid remarks, in consequence of your representations; notwithstanding the terms in which you have allowed yourself to convey them. The same respect for His Catholic Majesty, and an anxious regard to the harmony between Spain and the U States, induces him not to shut the Door against any further communications with you, which the mutual interest of the two nations may require; but it is left open on the indispensable condition that the language of Decorum, and the deference which is not more due to the Government of the U States, than it must be deemed conformable to the sentiments and self respect of your own, be not again forgotten. I have the honor to be, Sir, With great consideration &c
(Signed) James Madison
 

   
   Tr (NHi: Livingston Papers); Tr (DLC: Monroe Papers). Second Tr is a letterpress copy of first Tr.


